PER CURIAM.
This .petition involves deficiencies in the income tax of Charles G. Martin for the taxable years 1940 and 1941. During the pendency of the case in this court the taxpayer died; the executrices under his will have been substituted as petitioners. The question presented is whether the Tax Court erred in disregarding for income tax purposes the existence of a partnership formed on November 2, 1940 between the taxpayer and his daughter to continue a business formerly carried on by taxpayer as sole proprietor. The Tax Court found as a fact that the taxpayer “was, in substance and reality, the owner of the income from the business carried on in the name of” the partnership during the taxable years. How limited is our review of such a finding is shown by Commissioner v. Tower, 66 S.Ct. 532, and Lusthaus v. Commissioner, 66 S.Ct. 539, handed down by the Supreme Court on February 25, 1946. On the authority of those cases the decision must be affirmed.